Citation Nr: 0808837	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-21 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a breathing condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to May 
1966 and May 1968 to August 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
COPD.


FINDINGS OF FACT

1.  The competent evidence is against a finding that the 
veteran was exposed to CS gas, mustard gas or other gas 
agents in service.  

2.  COPD was not shown in service or for many years 
thereafter and is not shown to be related to service or an 
event of service origin.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

With respect to the veteran's claim of entitlement to service 
connection for COPD, VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id. (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006)).

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in October 2003 and March 2006 
fully satisfied the duty to notify provisions for the first 
three elements. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The letters advised the 
veteran of the evidence necessary to substantiate his service 
connection claim.  The letters also informed him of the 
evidence that VA would seek to obtain and provided examples 
of the types of evidence he could submit.  See Pelegrini II, 
supra.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The October 2003 
letter informed the veteran that additional information or 
evidence was needed to support his claim, asked him to send 
the information or evidence to VA and provided examples of 
the types of evidence, both medical and lay, that could be 
submitted.  The Board finds that a reasonable person could be 
expected to understand that any relevant evidence should be 
submitted during the development of the claim.  See Pelegrini 
II, supra, at 120-121.  Accordingly, the Board concludes that 
the failure to provide VCAA compliant notice was harmless.  
See Sanders, supra.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service personnel records and 
service medical records (SMRs) are in the file.  Private 
medical records identified by the veteran have been obtained, 
to the extent possible.  The veteran has at no time 
referenced any outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  
Additionally, VA has on several occasions contacted the 
Department of Defense (DOD) in its attempt to verify the 
veteran's exposure to toxic gases at Dugway Proving Ground 
and has been informed by the DOD that the veteran was not a 
participant in the testing of mustard gas, CS gas or other 
chemicals.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The RO obtained a VA medical opinion in August 2006.  This 
opinion is adequate for purposes of deciding the veteran's 
claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Law, Evidence and Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a).  Service connection may be granted for a 
chronic disease, including COPD, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

For the showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran is seeking service connection for COPD, claimed 
as a breathing condition.  For the reasons set forth below, 
the Board finds that the preponderance of the evidence is 
against his claim.

As an initial matter, the record establishes that the veteran 
currently has a respiratory disorder.  Private medical 
records from the Kansas University Medical Center indicate 
that he has been diagnosed with COPD and has a lung age of 
more than 100 years.  Given that the veteran has presented 
medical evidence of a current disability, thereby satisfying 
the first element of service connection, the question that 
follows is whether there is sufficient evidence of an in-
service injury. 

The veteran contends that he served on temporary duty 
assignment at Dugway Proving Ground (DPG) from March 1969 to 
August 1969 and was exposed to toxic gases while he was 
there.  In an October 2003 statement, the veteran names 
mustard gas, CS gas, nerve gas and agent orange as the 
chemicals he had worked with.  He claims additionally that he 
had not been given the training and equipment necessary for 
participation in the testing of these gas agents.  

In a subsequent statement dated in November 2004, the veteran 
describes a July 1969 incident at DPG in which he was 
allegedly exposed to a toxic substance while setting up a 
test for mustard gas.  He claims that because it was a setup 
and not a live testing, he was instructed to wear only a 
cloth jump suit and a gas mask.  The veteran contends that 
during the setup, he fell onto an inch-and-a-half thick layer 
of dust on the ground and started feeling a burning sensation 
on his arms.  He also contends that as he approached the 
safety zone, he removed his gas mask, at which point clouds 
of dust rising from his jump suit got onto his face and into 
his lungs.  The veteran further contends that, thereafter, he 
was stripped, washed with alcohol solution and taken to the 
base hospital for treatment.  The doctor told him that he had 
experienced a heat reaction, gave him cough medicine and 
aspirin, and advised him to stay in the barracks the next 
day.  Shortly thereafter, the veteran allegedly began to 
experience respiratory problems; this has continued to bother 
him over the years.  SMRs are negative for this claimed 
event.  

After a thorough review of the claims file, the Board finds 
that there is no competent evidence indicating the veteran 
was involved in chemical testing or was otherwise exposed to 
gas agents.  Service personnel records and SMRs are 
completely negative with regard to any toxic gas exposure.  
Although the veteran contends he was exposed to various gases 
while temporarily stationed at DPG, he alleges, at most, a 
single isolated incident involving mustard gas in which he 
fell on the ground and was covered by dust.  Assuming, 
arguendo, that this incident did occur, there is nevertheless 
no evidence to show that the dust he was exposed to was in 
fact mustard gas.  

As discussed above, VA has attempted to verify the veteran's 
alleged gas exposure by contacting the DOD.  In September 
2005, the DOD informed VA that the veteran "is not listed as 
a testing participant in the Department of Defense's mustard 
gas database."  In March 2007, the DOD, in response to 
additional requests from VA, reported that "to date we have 
no evidence linking him to any chemical testing" and 
emphasized that the veteran "can not be considered as being 
exposed to mustard agent."  This time, the DOD also noted 
that the veteran had made similar claims in the past.  The 
DOD further assured VA that they would continue to search DPG 
records for evidence of exposures to chemical agents and 
would notify VA if they found the veteran's name.

Moreover, there is no evidence indicating the veteran was 
diagnosed with a chronic respiratory disorder in service or 
within one year of separation.  According to the informal 
hearing presentation submitted by the veteran's 
representative, SMRs indicate that he was on sick call on a 
number of occasions with complaints of shortness of breath, 
pain, pressure or tightness in his chest, respiratory 
infections, chest congestion in which he was coughing up 
blood, weakness and fatigue.  The Board observes that to the 
extent the records reflect treatment for respiratory 
infections, chest congestion and coughing up blood, they 
predate his alleged gas exposure.  However, SMRs for the 
period during and subsequent to the alleged exposure are 
negative for any respiratory problems.  While such records do 
indicate that the veteran had a fever, reddened pharyngitis, 
frontal headache and low back ache, they also note 
specifically that there was no significant sore throat, no 
diarrhea and no cough.  Further, the treatment reports do not 
reflect any complaints of gas exposure.  In short, SRMs for 
the relevant time period show that the veteran did not have a 
lower respiratory infection or any other related lung 
condition.

As previously noted, the veteran asserts he was exposed to 
gas agents in July 1969.  According to his SMRs, the only 
time in 1969 that the veteran complained about a respiratory-
related problem was in March, five months earlier, when he 
was found to have a respiratory infection.  There are no 
indications in the SMRs of any complaints of a respiratory 
condition beyond this point.  To the extent that there might 
have been any complaints of shortness of breath, chest 
congestion or any other respiratory problems, the Board finds 
that they represent acute and transitory conditions that 
resolved prior to discharge.  The veteran's August 1969 
separation examination report is negative for any findings of 
a respiratory disorder; in fact, it indicates that a chest X-
ray was taken and that the results of such were negative.  
Lungs and chest were documented as normal on clinical 
evaluation.  Although a medical condition was noted, it was 
not related to the lungs.  Altogether, SMRs are negative for 
chemical exposure and for any complaints or findings of a 
chronic lung condition.  

The Board is mindful of the letter that was postmarked in 
June 1969 from Dugway, Utah.  In this letter, the veteran 
mentions to his mother that he had been threatened with 
court-martial for not going back to the mustard gas grid.  
However, there is no evidence, e.g., records of a court-
martial, to corroborate the statements made in this letter.  
While the Board acknowledges that the letter does lend some 
support to the veteran's assertion that he was exposed to gas 
agents, the Board nonetheless finds that its probative value 
is greatly outweighed by the other evidence of record.  In 
light of the DOD's findings that the veteran was not exposed 
to gas and the negative findings in his service personnel 
records and SMRs, the Board concludes that that the 
preponderance of evidence does not establish in-service 
exposure to chemical agents.

The Board further acknowledges that the veteran has submitted 
lay statements, all dated in September 2004, from four 
soldiers who were once stationed with him at Fort Carson.  D. 
Gaines states that while he was in Vietnam, he received 
letters from the veteran at Dugway, Utah, in which the 
veteran talked about his work with nerve, mustard and CS gas 
and reported that he had become immune to the effects of tear 
gas.  J.M. Warren recalls that while at Fort Carson the 
veteran suddenly got sent away on special assignment.  When 
the veteran returned in August 1969, he talked about his 
adventures at DPG with the poison gases.  Similarly, C. 
Shelton recalls being told one day that the veteran had been 
sent away on special assignment because he was single and had 
secret clearance.  Finally, E. Todd states that while at Fort 
Carson he was informed that the veteran had been sent on 
special assignment because of his secret clearance.  E. Todd 
later ran into the veteran in July 1969 in Cheyenne, Wyoming 
and was told that the veteran was at DPG working in the field 
on various gases such as nerve and mustard gas.  The Board 
notes that the aforementioned lay statements, while helpful 
to the veteran's claim here, were made over 35 years after 
the described events purportedly took place.  Significantly, 
there is no direct evidence to verify the accuracy of these 
statements.  In regard to lay evidence, the Court has long 
held that contemporaneous evidence has greater probative 
value than history as reported by the veteran.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994);  see also Shaw v. Principi, 
3 Vet. App. 365 (1992).  Likewise, in the present case, the 
Board finds the SMRs and other contemporaneous evidence 
discussed herein have greater probative value than history as 
reported by the individuals who served with the veteran at 
Fort Carson.  

In his October 2003 statement, the veteran specifically 
alleged that it was his constant exposure to CS that caused 
damage to his lungs.  Although it has already been 
established that he was not exposed to CS gas, the Board will 
now assume, arguendo, that there was exposure to CS gas, for 
the sole purpose of considering the veteran's contention 
about the etiology of his disability.  

As noted herein, the veteran was afforded a VA opinion in 
August 2006 to address the etiology of his COPD.  The 
veteran's claims file, including his medical records, were 
reviewed.  The reviewing physician noted the veteran's long-
standing history of smoking 2 packs a day and indicated that 
as of August 2005 he was still smoking half a pack a day.  
The physician also observed that the veteran might have been 
exposed to CS gas in service.  However, the physician stated 
that while CS can cause severe eye irritation, a profuse flow 
of tears, skin irritation and irritation of the upper 
respiratory tract, in turn causing sneezing, coughing and 
difficulty in breathing, it does not cause COPD.  The 
physician then opined that COPD was most likely secondary to 
his extensive history of tobacco use and less likely caused 
by in-service exposure to gas agents.  

Additionally, none of the other medical evidence of record 
links the veteran's disability to his military service.  
While the veteran claims that he has suffered from tightness 
in his chest and coughing since the alleged July 1969 
incident at DPG and that this respiratory condition forced 
him to retire in 2000, the earliest evidence of medical 
treatment was in January 2003, over 30 years after service 
separation.  This period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim on a direct basis. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, even 
if credible, the veteran's statements are nevertheless 
outweighed by the absence of any documented treatment for a 
chronic respiratory condition.  

Furthermore, the veteran's private medical records are 
completely silent with regard to service.  They do, however, 
highlight his extensive history of smoking; for instance, 
records dated in 2003 report that he was still smoking 3 
packs a day despite having already been diagnosed with COPD.  
In this regard, the private medical records corroborate the 
negative nexus opinion set forth in the August 2006 VA 
medical report, which attributes the veteran's COPD to his 
tobacco addiction.  The veteran has not claimed that he 
suffers from a lung disorder related to in-service tobacco 
use, and additionally, service connection for a disability 
based on an addiction to nicotine is prohibited for claims 
filed after June 9, 1998, as is the case here.  See 38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2007).

The only evidence connecting the veteran's current disability 
to service is his own testimony.  The Board acknowledges that 
the veteran can attest to factual matters of which he has 
first-hand knowledge; for example, he is competent to report 
that he fell on the ground and inhaled clouds of dust at DPG, 
and that he experiences certain symptoms.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson, 
however, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical expertise.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Therefore, taking into account all of the relevant 
evidence of record, the Board finds that COPD was not caused 
by exposure to CS gas.

In addition to CS gas, the veteran seems to also assert 
mustard gas exposure as the cause of his current disability.  
While the preceding discussion has already established that 
there was no exposure to mustard gas, the Board will briefly 
consider whether COPD could possibly be attributed to any 
alleged mustard gas exposure.  As acknowledged in the VA 
medical opinion, chronic exposure to mustard gas can cause 
COPD.  Here, the veteran has alleged a single incident of 
indirect mustard gas exposure in which he fell to the ground 
in some dust, as described above.  This isolated incident, 
even if true, does not reasonably support a finding of 
chronic exposure to mustard gas.  For this reason, the 
veteran's COPD cannot be attributed to mustard gas exposure.

Based on the foregoing discussion, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for COPD.  The disease has not been 
shown to have had its onset in service or to be otherwise 
related to service.  See Hickson, supra.  Hence, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is 
denied.  


ORDER

Entitlement to service connection for COPD, claimed as a 
breathing condition, is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


